  Case 18-09414         Doc 41     Filed 04/04/19 Entered 04/04/19 10:04:07              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-09414
         DONTA LOTT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/30/2018.

         2) The plan was confirmed on 05/21/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/04/2019.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-09414       Doc 41        Filed 04/04/19 Entered 04/04/19 10:04:07                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $2,440.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $2,440.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,243.72
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $99.58
    Other                                                                     $5.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,348.30

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICASH                        Unsecured      1,666.10            NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured            NA       1,472.45        1,472.45          30.72       0.00
CAPITAL ONE AUTO FINANCE         Secured       17,500.00     23,358.44        23,358.44           0.00       0.00
CAPITAL ONE AUTO FINANCE         Unsecured      5,726.59            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,100.00       2,018.36        2,018.36          42.12       0.00
CITY OF WOODSTOCK                Unsecured      2,000.00            NA              NA            0.00       0.00
COMCAST                          Unsecured         759.00           NA              NA            0.00       0.00
COMMUNITY FIRST MED CTR          Unsecured         219.20           NA              NA            0.00       0.00
COOK COUNTY & HEALTH HOSPITAL    Unsecured     12,700.00            NA              NA            0.00       0.00
CREDENCE                         Unsecured      1,472.45            NA              NA            0.00       0.00
CREDIT MANAGEMENT                Unsecured         727.00           NA              NA            0.00       0.00
DYNASPLINT SYSTEMS INC           Unsecured         296.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured      1,472.00            NA              NA            0.00       0.00
FRANKLIN COLLECTION              Unsecured      1,153.74            NA              NA            0.00       0.00
FULLERTON SURGERY CENTER         Unsecured         100.97           NA              NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured         147.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         281.80        225.99          225.99           0.00       0.00
JOEL R ANDERSON PC               Unsecured         479.84           NA              NA            0.00       0.00
JOSEPH MANN & CREED              Unsecured          92.57           NA              NA            0.00       0.00
KOLLER WAYNE                     Unsecured     14,479.00            NA              NA            0.00       0.00
KOVITZ SHIFRIN NESBIT            Unsecured      2,125.02            NA              NA            0.00       0.00
MEDICREDIT                       Unsecured         223.00           NA              NA            0.00       0.00
MERCY HOSPITAL MEDICAL CENTER    Unsecured         372.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured          86.00        903.75          903.75          18.86       0.00
PRESENCE HEALTH                  Unsecured          25.00           NA              NA            0.00       0.00
Stellar Rec                      Unsecured         354.00           NA              NA            0.00       0.00
SUNRISE CREDIT SERVICES INC      Unsecured      1,153.74            NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA         464.95          464.95           0.00       0.00
TOTAL REHAB                      Unsecured         850.00           NA              NA            0.00       0.00
US ACUTE CARE SOLUTIONS          Unsecured         363.30           NA              NA            0.00       0.00
VILLAGE OF CARPENTERSVILLE       Unsecured      2,000.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-09414         Doc 41     Filed 04/04/19 Entered 04/04/19 10:04:07                    Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim          Claim        Claim         Principal       Int.
Name                               Class    Scheduled       Asserted     Allowed          Paid          Paid
VILLAGE OF LAKE IN THE HILLS    Unsecured      2,000.00             NA             NA           0.00        0.00
VILLAGE OF WEST DUNDEE          Unsecured      2,000.00             NA             NA           0.00        0.00
VILLAGE OF WHEELING             Unsecured      2,000.00             NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                 Interest
                                                           Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                    $0.00               $0.00
      Mortgage Arrearage                                   $0.00                    $0.00               $0.00
      Debt Secured by Vehicle                         $23,358.44                    $0.00               $0.00
      All Other Secured                                    $0.00                    $0.00               $0.00
TOTAL SECURED:                                        $23,358.44                    $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                               $5,085.50                $91.70               $0.00


Disbursements:

        Expenses of Administration                             $2,348.30
        Disbursements to Creditors                                $91.70

TOTAL DISBURSEMENTS :                                                                           $2,440.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-09414         Doc 41      Filed 04/04/19 Entered 04/04/19 10:04:07                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
